Citation Nr: 1403145	
Decision Date: 01/24/14    Archive Date: 01/31/14  

DOCKET NO.  13-25 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUE

Eligibility for payment of benefits for tractor trailer training and certification from November 5, 2005, to December 3, 2012, at the Post-9/11 GI Bill (Chapter 33) rate of payment; rather than the lower Chapter 30 payment rate.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran had active service with the United States Coast Guard beginning in September 1993.  At the time of his application for VA education benefits, he indicated his intention to retire in October 2013, with twenty years of service.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 RO determination.

A review of the Veteran's electronic claims files contained within Virtual VA and the Veterans Benefits Management System does not reveal any additional evidence pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran applied for Chapter 33 education benefits in February 2013.

2.  The RO approved Chapter 33 education benefits in February 2013.

3.  The Veteran applied for reimbursement for his November 2012 course in April 2013.  

4.  The RO inappropriately processed the Veteran's application for reimbursement under the provisions of Chapter 30, rather than the provisions of Chapter 33, yielding a lower payment to the veteran.  


CONCLUSION OF LAW

Payment of benefits for tractor trailer training and certification from November 5, 2005, to December 3, 2012, at the Post-9/11 GI Bill (Chapter 33) rate of payment is warranted.  38 U.S.C.A. §§ 3034, 3315, 3323, 3452, 3689 (West Supp. 2012); 38 C.F.R. § 21.9625(a)(2) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 (duty to notify), and 21.1032 (duty to assist).  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032."  These provisions also apply to the Post 9/11 GI Bill program (Chapter 33 benefits).  38 C.F.R. § 21.9510.  

In the present case, the Board acknowledges no notice letter whatsoever was sent to the Veteran.  This absence of notice is important to the case because the Veteran asserts that he misunderstood the legal term of art, "effective date," when he completed his initial form for VA education benefits.  Furthermore, we note that he has no representative in this matter, and thus received little advice in navigating the complexities of the VA educational benefits system and the VA appeals system (a problem the Board understands).  However, in light of the result reached herein, no prejudice accrues to the Veteran in this matter.

The Veteran attended the Superior Driving School in Pleasantville, New Jersey, from November 5, 2012, through December 3, 2012.  A credit card receipt shows that in October 2012, the Veteran paid $2,550 from his own pocket for the class.  A certificate of achievement issued by the school on December 3, 2012, certifies that the Veteran completed the course.  The Veteran has reported that he passed the New Jersey test for obtaining a Class A driver's license in December 2012.  According to the New Jersey Motor Vehicle Commission's website, a Class A drivers license allows him to drive tractor trailers and any truck and trailer combination with a gross combined weight rating of 26,001 or more pounds.

In February 2013, the Veteran submitted a web-based application for VA education benefits.  He chose the form to apply for Chapter 33 (the Post-9/11 GI bill) benefits in lieu of Chapter 30 benefits (the all-volunteer force educational assistance program).  He reported that he was still on active duty, but that he planned to separate in October 2013.  He did not report that he had already taken the driving school course in November 2012.  Rather, he left blank that portion of the form devoted to the type of education or training he desired to pursue.  The RO promptly processed his application, and notified him later in February 2013 that he was entitled to benefits for an approved program of education or training under the Post-9/11 GI Bill.  

After receiving this notice, the Veteran submitted an application for reimbursement of the monies he had paid for the November trucking course in April 2013.  As the school had been previously-approved by the VA and the paperwork was in order, the RO approved payment of $1512 to the Veteran for the class.  The April 2013 letter informing him of this approval indicates he was awarded the benefits under the provisions of Chapter 30, and that he had been paid the $1512 as a portion of the $1564 monthly rate provided under Chapter 30, since he did not attend the course for the entire month.

Later the same month, the Veteran wrote a letter to the RO inquiring as to why his entire costs were not reimbursed and why he was paid under the auspices of Chapter 30, rather than Chapter 33, which is the program for which he applied.  The RO explained in an April 2013 letter that he had been paid for the November class using Chapter 30 benefits, and had not elected Chapter 33 benefits until after the course was taken.  Furthermore, the RO explained that the VA is prohibited from paying two different benefits for the same course. 

A facial review of this April 2013 letter from the RO raises several questions.  The Veteran had indeed applied for Chapter 33 benefits, rather than Chapter 30 benefits, although the form he used was titled Chapter 33 in lieu of Chapter 30 (emphasis added).  He never applied for Chapter 30 benefits.  His application for Chapter 33 benefits was, in fact, received after the course was taken; however, the Veteran did not request reimbursement for the costs of the November class until after his Chapter 33 benefits had been approved and he had received notification of that approval.  

In this regard, it is indeed a mystery why the RO would have reimbursed the Veteran under the Chapter 30 program rather than the Chapter 33 program.  Reference to the VA's own website for education benefits reveals that the monthly rate for a non-degree program leading to a licensing and certification test in 2012 was of $2000 per test.  As a result, processing the Veteran's claim for reimbursement under the provisions of Chapter 33 would have yielded a payment nearly $500 greater than the payment he received under the provisions of Chapter 30.  

The Veteran has established eligibility for Chapter 33.  This is not at issue.  The question is whether he may be paid at the higher rate for the class he took from November 5, 2005, to December 3, 2012.  The Board concludes that he should be paid at the higher, Chapter 33 rate.  

Generally, VA adjudication principles dictate that when two potential benefits are appropriate, the Veteran should receive the higher benefit.  Congress explicitly intended the Post-9/11 GI Bill to be an expansion of VA educational assistance, compared with the immediately preceding programs.  Indeed, the monetary support provided to claimants under this Bill is substantially more generous than that provided by previous VA education programs.  In enacting the Bill, Congress made findings including the following:

(1)  On September 11, 2001, terrorists attacked the United States, and the brave members of the Armed Forces of the United States were called to the defense of the Nation. 
(2)  Service on active duty in the Armed Forces has been especially arduous for the members of the Armed Forces since September 11, 2001. . . .
(6)  It is in the national interest for the United States to provide veterans who serve on active duty in the Armed Forces after September 11, 2001, with enhanced educational assistance benefits that are worthy of such service and are commensurate with the educational assistance benefits provided by a grateful Nation to veterans of World War II.  Pub.L. 110-252, Title V, § 5002, June 30, 2008, 122 Stat. 2357 

As set forth above, the Veteran applied for Chapter 33 benefits and was approved for them.  Applicable regulation provides that in administering Chapter 33 benefits, the VA will award educational assistance for the cost of a licensing or certification test (such as the Veteran's Class A New Jersey commercial drivers license) only when the eligible individual takes such test on or after August 1, 2009, (i) while the test is approved under 38 U.S.C. Chapter 36; (ii) while the individual is eligible for educational assistance under the regulations governing Chapter 33 benefits; and (iii) no more than one year before the date VA receives a claim for reimbursement of the cost of the test.  38 C.F.R. § 21.9625(a)(2).  

In this case, the Veteran's situation fits squarely within the criteria set out in 38 C.F.R. § 21.9625.  His class occurred after August 2009; his school had already been approved by VA under the provisions of 38 U.S.C. Chapter 36, and such certification is reflected in the file; and he requested reimbursement from VA less than a year after he took the course and the test.  It would appear, therefore, that the RO simply processed his claim under the mistaken Chapter in a complex situation.  

As a result, the Board holds that the Veteran's entire claim for reimbursement should be paid under the provisions of Chapter 33 rather than the provisions of Chapter 30.  

In reaching this conclusion, it is important to emphasize that the Board is not violating the prohibition against paying the Veteran under two programs at the same time.  Rather, we are holding that the RO incorrectly paid him under the program which paid lesser benefits.  To make the situation right, the Veteran should be paid the difference between the two programs (approximately $500 as set forth above), and the RO should make whatever bookkeeping corrections are necessary to reflect that the Veteran has now used one month of his total educational entitlement under Chapter 33.  

Lastly, and important for the Veteran, based on our review of the record, the Board observes that the Veteran has essentially has 35 months of benefits remaining on his Post-9/11 educational benefit plan.  He has approximately fifteen years from his date of discharge to use them.  38 C.F.R. § 21.9530.  



ORDER

Payment of benefits for tractor trailer training and certification from November 5, 2005, to December 3, 2012, at the Post-9/11 GI Bill (Chapter 33) rate of payment, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


